Case 2:21-cv-00530 Document1 Filed 09/21/21 Page 1 of 3 PagelD# 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

PEPITO B. RUBIANO,
Plaintiff,
v. Civil Action No.

CAMERON M. CONGER,
SERVE: 1093 Treefern Drive
Virginia Beach, VA 23451

and

UNITED STATES OF AMERICA

SERVE: G. Zachary Terwilliger
U.S. Attorney for the Eastern District of Virginia
441 W. Main Street
Norfolk, VA 23510

Defendant.

SERVE: Merrick B. Garland
U.S. ATTORNEY GENERAL
U.S. Department of Justice
950 Pennsylvania Ave., NW
Washington, DC 20530-0001

COMPLAINT

TAKE NOTICE that the undersigned hereby moves the United States District

Court for the Eastern District of Virginia, Norfolk Division, at the courthouse thereof,

for a judgment and award against you, jointly and severally, for a sum in the amount of

SEVEN HUNDRED FIFTY THOUSAND DOLLARS ($750,000.00) with interest and

costs for the following, to-wit:

1. That this Court has jurisdiction under 28 U.S.C. § 1346 (b)(1) on the basis
Case 2:21-cv-00530 Document1 Filed 09/21/21 Page 2 of 3 PagelD# 2

that this matter arises from the negligent or wrongful act or omission of an employee of
the Government while acting within the scope of his office or employment.

2. That venue is proper in this Court under 28 U.S.C. § 1391 (e)(1) on the
basis that defendant Cameron M. Conger resides in this Court's judicial district.

2. That on or about the 8 day of October, 2019 at approximately 3:24 p.m.,
plaintiff, PEPITO B. RUBIANO, was operating his vehicle on Butler Farm Road in the
City of Hampton, Virginia.

4. That at the aforesaid time and place defendant, CAMERON M. CONGER,
was operating his motor vehicle. While operating said vehicle he had a duty to operate
his vehicle in a safe, reasonable and lawful manner.

5. That at the aforesaid time and place the defendant operated his vehicle in
a negligent and reckless manner causing same to collide with the plaintiff's vehicle.

6. That as a direct and proximate result of the defendant's negligence and
recklessness the plaintiff was seriously and permanently injured.

7. That at the time of this collision defendant Cameron M. Conger was an
employee of the United States Government, the United States Air Force, and was acting
within the scope of his employment.

8. That the United States Government and the United States Air Force are
liable to the plaintiff under Respondiat Superior, and the laws of the Commonwealth of
Virginia.

9. That these injuries to the plaintiff and the shock resulting from the
accident have caused past, present and future pain and suffering, both mental and
physical, and these injuries have required the plaintiff to expend large sums of money
for past, present and future medical care.

10... The aforesaid injuries will continue to disable plaintiff from all other
activities formerly associated with his person and station in life.

11.‘ The plaintiff has also been caused to lose time from work and engaging in
Case 2:21-cv-00530 Document1 Filed 09/21/21 Page 3 of 3 PagelD# 3

any productive occupation and has suffered and will continue to suffer loss of earnings
and wages and loss of earning capacity.

12.‘ The plaintiff demands a trial by jury.

WHEREFORE, plaintiff moves the Court for a judgment and award against you,
jointly and severally, for a sum in the amount of Seven Hundred Fifty Thousand Dollars
($750,000.00) together with interest and costs, including prejudgment interest as
provided by statute.

PEPITO B. RUBIANO

Of Counsel

M. Andrew Boran, Esquire
RUTTER MILLS, LLP

160 W. Brambleton Avenue
Norfolk, Virginia 23510
(757) 622-5000

(757) 623-9189 (facsimile)
VSB No. 81347
aboran@ruttermills.com
